

116 S1858 RS: CPSC CIO Parity Act
U.S. Senate
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 632116th CONGRESS2d SessionS. 1858IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Moran (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 15, 2020Reported by Mr. Wicker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo ensure the Chief Information Office of the Consumer Product Safety Commission has a significant
			 role in decisions related to information technology, and for other
 purposes.1.Short titleThis Act may be cited as the CPSC CIO Parity Act.2.CIO authority(a)In generalThe Consumer Product Safety Commission (in this section referred to as the Commission) shall ensure that the Chief Information Officer of the Commission has a significant role in—(1)the decision-making process for annual and multi-year planning, programming, budgeting, and execution decisions, related reporting requirements, and reports related to information technology;(2)the management, governance, and oversight processes related to information technology; and(3)the hiring of personnel with information technology responsibilities.(b)CIO approvalThe Chief Information Officer of the Commission, in consultation with the Chief Financial Officer of the Commission and budget officials, shall specify and approve the allocation of amounts appropriated to the Commission for information technology, consistent with the provisions of appropriations Acts, budget guidelines, and recommendations from the Director of the Office of Management and Budget.(c)Additional personnelThe Chairman of the Commission, in consultation with the Chief Information Officer of the Commission, and subject to the approval of the Commission, shall appoint—(1)a Chief Data Officer to serve at the Associate Executive Director level; and(2)a Chief Technologist, to serve on a full- or part-time basis.1.Short titleThis Act may be cited as the CPSC CIO Parity Act.2.CIO authority(a)In generalThe Consumer Product Safety Commission (in this section referred to as the Commission) shall ensure that the Chief Information Officer of the Commission, or other senior information technology official as designated by the Chairman of the Commission, has a significant role in—(1)the decision-making process for annual and multi-year planning, programming, budgeting, and execution decisions, related reporting requirements, and reports related to information technology;(2)the management, governance, and oversight processes related to information technology; and(3)the hiring of personnel with information technology responsibilities.(b)CIO approvalThe Chief Information Officer of the Commission, or the official designated under subsection (a), in consultation with the Chief Financial Officer of the Commission and budget officials, shall advise on the allocation of amounts appropriated to the Commission for information technology, consistent with the provisions of appropriations Acts, budget guidelines, and recommendations from the Director of the Office of Management and Budget.(c)Additional personnelThe Chairman of the Commission, in consultation with the Chief Information Officer of the Commission, and subject to the approval of the Commission, shall appoint—(1)a Chief Data Officer to serve at the Associate Executive Director level; and(2)a Chief Technologist, to serve on a full- or part-time basis.(d)FundingAmounts for activities under this section shall be derived from amounts appropriated or otherwise available to the Consumer Product Safety Commission.December 15, 2020Reported with an amendment